On Motions for Rehearing
PER CURIAM.
We deny the motions for rehearing in this case, but withdraw our opinion filed on October 4, 2006, and substitute the following in its place.
We grant the State’s petition for writ of certiorari and quash the May 8, 2006 order of the Broward Circuit Court, consolidating the pending criminal prosecution before it with ongoing proceedings in the Dade Circuit Court and transferring the case to Miami-Dade County for further proceedings. In the two cases, the charges included racketeering, organized scheme to defraud, intent to sell legend drugs and related offenses. The trial court consolidated the cases “in the interest of judicial economy” and because “the overarching schemes” were the same. The State argues that the Broward case charged conduct different from that committed in Dade County. Based on our review, the trial court’s consolidation and *278effective change of venue from Broward to Dade County constitutes a departure from the essential requirements of law resulting in irreparable harm. See § 910.03,. Fla. Stat. (2006); Fla. R.Crim. P. 3.151, 3.240.
Accordingly, the petition is granted and the underlying order quashed. We note that nothing in the rules precludes a double jeopardy challenge if respondents are subsequently tried in Broward County for charges identical to those in Miami-Dade.
STEVENSON, C.J., KLEIN and GROSS, JJ., concur.